Citation Nr: 0305761	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation assigned 
for the veteran's service connected traumatic laceration of 
the tongue. 

2.  Entitlement to service connection for flat feet, calluses 
and hammertoes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania, 
Regional Office (RO).

In a December 2002 rating decision, the issue of service 
connection for headaches was granted.  That issue and the 
increased rating for residuals of a laceration of the tongue 
will be considered in the REMAND section of this document.


FINDING OF FACT

Flat feet with calluses and hammertoes were not manifested in 
service and are not shown by competent evidence to be related 
to service.


CONCLUSION OF LAW

The veteran's flat feet with calluses and hammertoes were not 
incurred in or aggravated during his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection in the August 1999 rating decision, the 
September 1999 statement of the case; the February 2001 Board 
Remand and the December 2002 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and/or Member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in June 1999, June and July 2002, and October 
2002.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examinations , the Board notes that the report reflects that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letter sent in March 2002 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records are entirely negative for complaints 
or findings associated with flat feet, calluses or 
hammertoes.  His separation physical was conducted in July 
1977.  It revealed no pertinent complaints and the feet were 
normal on clinical evaluation.  There is a service medical 
record dated in August 1977.  The veteran was seen for 
complaints of pain at the 4-5th digit of the left foot.  This 
was said to have existed for 4 months.  The veteran 
attributed it to too tight shoes.  Objectively there was 
noted to be tissue decay between the digits.  This was 
classified as athletes' foot.  Cotton socks and medication 
were recommended.  He was to avoid his shoes corpsman shoes 
as much as possible.  No subsequent findings are made during 
service.

The post-service evidence of record includes VA and private 
treatment records, which cover the period from 1995 to 2001.  
Specifically, these records show that in June 1995 the 
veteran was evaluated for symptoms of hyperkeratosis of both 
heels by a private podiatrist.  

During VA examination in June 1999 the veteran complained of 
calluses on the Achilles tendons of both feet.  He attributed 
the problem to wearing shoes that were too small.  
Examination revealed pes planus of both feet, hallux valgus 
of the big toes and hammertoes.  There were hard nodular, 
cutaneous, calluses on both feet in the calcaneal tendon 
area.  X-rays showed minimal degenerative changes and mild 
hallux valgus deformities of the first metatarsophalangeal 
joints of both feet.  

VA outpatient treatment records dated from April to October 
1999 were negative for complaints, findings or treatment for 
flat feet, calluses or hammertoes.  

During subsequent examination in July 2002 the veteran gave a 
history of bilaterally foot pain while in the service mainly 
in the forefeet area.  He complained that he had wide feet 
and that he was forced to wear narrow shoes.  The pain was 
activity related and mainly occurred in the first 
metatarsophalangeal joint on the right.  He has pain on the 
plantar surface and medial surface of his first 
metatarsophalangeal joints bilaterally where he has evident 
keratosis.  He has not had any surgeries on his feet except 
for removal of his plantar keratosis by his podiatrist.  
Examination revealed mild hammertoes deformities of the 
lesser toes bilaterally and evidence of keratosis medially 
along the first metatarsophalangeal joint bilaterally.  He 
seemed to have wide feet bilaterally and pain along the first 
metatarsophalangeal joint on the right with flexion and 
extension.  X-rays revealed.  an asymptomatic os trigonum 
posteriorly on the right and some mild hammertoe deformities 
and moderate pes planovalgus.  

In an addendum to this report the Chief of Orthopedic Surgery 
reviewed the claims file and noted the veteran's contention 
that wearing narrow shoes in service caused his bilateral 
feet pain.  The examiner concluded that the veteran's X-rays 
findings were indicative of flat feet but not that of wearing 
narrow shoes during military service.  Thus there is no basis 
of the current complaints from the veteran, which he 
attributes to his footwear during military service.  

After review the medical evidence of record the Board notes 
that service medical records are totally devoid of any report 
or clinical finding of flat feet, calluses or hammertoes pes 
planus.  There was a reference to some foot pain, but only 
skin pathology was noted.  There is no suggestion that that 
disorder has continued.  Significantly, there was no 
reference to pes planus at the time of his 1977 service 
separation examination.  Instead, a clinical evaluation of 
his feet revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that 
his flat feet, calluses or hammertoes had their onset during 
his military service.

Post-service evidence shows that the first documentation of 
flat feet was made during VA examination in 1999, 22 years 
after the veteran's discharge from military service.  
However, this examination report does not, in any way, 
suggest that the veteran's flat feet originated during his 
military service.  Moreover, an October 2002 VA medical 
opinion from the Chief of Orthopedic surgery shows that 
examiner felt that the veteran's pes planus was not 
etiologically related to his service.  In light of the 
examiner's clear statements that the pes planus was 
consistent with wearing narrow shoes and was unrelated to 
service, the 2002 examination opinion fails to support the 
veteran's contentions.

The Board does not dispute that the veteran currently now has 
flat feet with calluses and hammertoes.  However, the 
disorders were not shown in service, nor have they been 
causally related to active service thereafter by any 
physician who based a diagnosis upon an accurate history of 
symptoms and medical treatment for the same during service.  
As the veteran's current flat feet with calluses and 
hammertoes have not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his pes 
planus was incurred in or aggravated by service.  However, it 
has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusion in the October 2002 VA medical 
opinion.  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for flat feet with calluses 
and hammertoes denied.  


	(CONTINUED ON NEXT PAGE)

REMAND

In a December 20002 rating action, the RO granted service 
connection for headaches secondary to head injury.  The RO 
assigned a 10 percent evaluation for service connection for 
headaches by a rating decision dated in December 2002.  The 
veteran indicated disagreement with the evaluation assigned 
in December 2002.  However, the RO has not issued a statement 
of the case on this issue.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to an increased evaluation for headaches must be 
remanded to the RO for additional action.

Finally, with regard to the issue of a compensable evaluation 
for residuals of laceration of the tongue, the claims folder 
indicates that the veteran underwent a VA medical examination 
in March 2002, which is not of record.  Further it is 
indicated that there was an exam conducted on June 14, 2002.  
The exam on file is dated earlier that month.  It needs to be 
clarified whether there was only 1 exam in June or whether he 
was examined twice that month.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998).  The RO must obtain the missing 
examination(s) because it/they may contain medical findings 
and other conclusions that might be determinative in the 
disposition of this claim.  Because the record indicates that 
all relevant VA medical records have not been associated with 
the claims folder, the veteran's claim for a compensable 
rating must be remanded for further development.

The Board notes that the present case involves the initial 
rating for the veteran's service-connected headache 
disability.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time - a 
practice known as "staged" rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO, in determining entitlement 
to a higher rating for headaches, therefore should consider 
whether "staged" ratings are warranted.

The law requires full compliance with all orders in this 
remand.  Stegall v. West , 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran 
with a statement of the case covering the 
issue of entitlement to an initial 
evaluation in excess of 10 percent 
evaluation for headaches.  The RO should 
assure that the veteran is given notice 
of all steps required to appeal that 
issue, as outlined under 38 U.S.C.A. 
§ 7105 (West 2002).  The veteran must be 
given an opportunity to complete the 
steps necessary to complete the appeal.  
If there is no substantive appeal 
submitted, the appeal is not completed 
and the issue should not be returned to 
the Board.

2.  The RO should obtain a copy of the 
March 2002 VA examination report.  If the 
RO is unable to locate the report, a 
negative reply should be requested.  
Further, the RO should determine whether 
a June 14, 2002 examination was 
conducted, and if so, a report of that 
examination should be obtained.

3.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



